DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

 Withdrawn Rejections:
Applicant's amendments and arguments filed on 01/10/2022 are acknowledged and have been fully considered.  The Examiner has re-weighed all the evidence of record. Any rejection and/or objection not specifically addressed below is herein withdrawn.
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set of rejections and/or objections presently being applied to the instant application.

Claims 1-2, 4-12, 17-24 and 26-28 are pending and under examination.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/10/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 4-12, 17-24 and 26-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising 1-20% of glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days, does not reasonably provide enablement for a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising other amphiphilic compound or percentage other than 1-20% glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days.  The specification does not enable any person skilled in make and use the invention commensurate in scope with these claims. 

 
Let the Examiner be clear: Applicant is not enabled for a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising other amphiphilic compound (than glyceryl monooleate) or percentage other than 1-20% glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days.

The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.

Scope or breadth of the claims 
The claims are broader in scope than the enabling disclosure. The specification merely discloses, without more, that a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising 1-20% of glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days.  However, Applicant is purporting to use a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising any amphiphilic compound capable of self assembling into a liquid crystalline phase at any amount with any amount of statin wherein lowering cholesterol level within 7 days

2) Nature of the invention 
The nature of the invention is directed to a method of lowering blood cholesterol level comprising administering statin.

3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the 

4) State of, or the amount of knowledge in, the prior art
The art teaches that use of statin as hypolipidemic or hypocholesterolemic agents but silent about lowering cholesterol level with 7 days

5) Level or degree of predictability, or a lack thereof, in the art
	Applicants submitted that arts teach that statin starts to work in about two weeks (more than 7 days).

6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Although the instant specification discloses that a method of lowering blood cholesterol level 

7) Presence or absence of working examples
The specification fails to provide scientific data and working embodiments with respect to a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising other amphiphilic compound or percentage other than 1-20% glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days. 

8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
One of ordinary skill in the art would have to conduct a myriad number of experiments regarding a method of lowering blood cholesterol level comprising administering an oral disintegrating tablet to the oral mucosa of the subject wherein the ODP comprising other amphiphilic compound or percentage other than 1-20% glyceryl monooleate and 1-15% of statin wherein lowering cholesterol level within 7 days. Essentially, one of ordinary skill in the art has to figure out how to do this themselves. 
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
In In re ‘318 Patent Infringement Litigation, 92 USPQ2d 1385 (Fed. Cir. 2009) at 1391, 1392 the court stated, “Thus, at the end of the day, the specification, even read in light of the knowledge of those skilled in the art, does no more than state a hypothesis and propose testing to determine the accuracy of that hypothesis. That is not sufficient. See Rasmusson V. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to “inventions” consisting of little more than respectable guesses as to the likelihood of their success. When one of the guesses later proved true, the “inventor” would be rewarded the spoils instead of the party who demonstrated that the method actually worked. That scenario is not consistent with the statutory requirement that the inventor enable an invention rather than merely proposing an unproved hypothesis.”)”.
The enablement requirement is not satisfied.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-12, 17-24 and 26  are rejected under 35 U.S.C. 103 as being unpatentable over Roth (US4681893) in view of Mulet et al. (WO2014179845) and Pfizer (“Lipitor”, June 2009).
 
Determination of the scope and content of the prior art
(MPEP 2141.01)
	Roth teaches Certain trans-6-[2-(3- or 4-carboxamido-substituted pyrrol-1-yl)alkyl]-4-hydroxypyran-2-ones and the corresponding ring-opened acids derived therefrom which are potent inhibitors of the enzyme 3-hydroxy-3-methylglutaryl-coenzyme A reductase (HMO CoA reductase and are thus useful hypolipidemic or hypocholesterolemic agents. Pharmaceutical compositions containing such compounds, Roth teaches Preparation of R*,R*-2-(4-fluorophenyl-β,ᵹ-dihydroxy-5-(1-methylethyl)-3-phenyl-4-[(phenylamino) carbonyl]-IH-pyrrole-1-heptanoic acid (column 13, line 23-25), which is atorvastatin.
Mulet et al. teaches a composition including an amphiphilic compound capable of self-assembling into a liquid crystalline phase; and a niacin compound. In another aspect, the present invention provides a method for the treatment of a disease state comprising administering a therapeutically effective amount of a pharmaceutical composition incorporating that composition (abstract) and a method of method treating hyperlipidaemia by sublingual or buccal administration (mucosa) of a composition in the th paragraph), this method lowers blood cholesterol level. Mulet et al. disclosing statin such as atorvastatin at 0.5-30mg/day (page 15, 2nd paragraph); oral disintegrating tablet (page 7, 1st paragraph); 5-15% Myverol (amphiphiic compound) and 1-10% of statin as second active (page 16, line 1-5; page 17, line 1-5). Furthermore, Mulet et al. teaches self-assembled structure prolongs the release of niacin (claim 14-17). Mulet et al. teaches statin proves to lower cholesterol (page 14, 2nd paragraph). The formation of a self –assembled structure comprising a niacin compound has the advantage that pharmacological activity of the niacin compound is achieved at lower dosage as compared to dosage methods presently known in the art (page 24-25). Advantageously, buccal administration avoids first pass metabolism, required less than the typical amount of the active compound generally used in other formulations to achieve the therapeutic effect. The buccal dosage form is placed in contact with the buccal membrane to thereby cause the active compound to
be released and absorbed optimally through the mucous membranes in a buccal cavity.
The combination of a self-assembled structure and buccal administration enables the
rate of diffusion of the active compound to be controlled thereby also reducing adverse
side effects. This results in improved plasma profiles and an improved pharmacokinetic
profile for the niacin compound. (page 19).

Pfizer teaches Lipitor (atorvastatin calcium) dose of 10 o 20 mg daily (page 1).

Ascertainment of the difference between the prior art and the claims
(MPEP 2141.02)
The difference between the instant application and Roth is that Roth  do not expressly teach sublingual or buccal tablet and glycerol monooelate, atorvastatin dose. This deficiency in Roth is cured by the teachings of Mulet et al. and Pfizer.

Finding of prima facie obviousness
Rational and Motivation (MPEP 2142-2143)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Roth, as suggested by Mulet et al., and produce the instant invention.
One of ordinary skill in the art would have been motivated to prepare atorvastatin (only active in the formulation) formulation in the form of sublingual or buccal tablet comprising glycerol monooelate because buccal administration avoids first pass metabolism and requires less amount of active ingredient compared to conventional formulation as suggested by Mulet et al. Since Mulet et al. teaches buccal formulation comprising niacin, atorvastatin and glycerol monooelate requires less amount of active ingredients niacin, it is more likely than not this buccal formulation also requires less amount of another active ingredient atorvastatin, therefore, one artisan in the art would have reasonable expectation that buccal formulation comprising atorvastatin as sole active and glycerol monooelate would requires less amount of atorvastatin. Since it is advantage to do so, it is obvious for one of ordinary skill in the art to prepare 
Regarding claim 1, Mulet et al. teaches amphiphilic compound glycerol monooelate capable of self-assembling into a liquid crystalline phase upon contact with a hydrophilic solvent. Since the formulation is sublingual or buccal tablet, it is systematically administration.
Regarding claims 1, 9-11 and 17,  although the reference is silent about all the functional properties instantly claimed such as “lowers the total blood cholesterol levels in the subject within 5, 7 days”, “percentage of cholesterol reduction” and stability, it does not appear that the claim language or limitations result in a manipulative difference in the method steps when compared to the prior art disclosure.  See Bristol-Myers Squibb Company v. Ben Venue Laboratories, 58 USPQ2d 1508 (CAFC 2001).  “It is a general rule that merely discovering and claiming a new benefit of an old process cannot render the process again patentable.”  In re Woodruff, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990).  Granting a patent on the discovery of an unknown but inherent function would remove from the public that which is in the public domain by virtue of its inclusion in, or obviousness from, the prior art.  In re Baxter Travenol Labs, 21 USPQ2d 1281 (Fed. Cir. 1991).  See M.P.E.P. 2145.  On this record, it is reasonable to conclude that the same patient is being administered the same active agent on the same composition by the same mode of administration in the same amount in both the instant claims and the prior art reference, especially prior arts teach such claimed invention more efficient with less amount of active agent with less side effects. The fact that 

Regarding claims 1, 5-7, Roth teaches treating hyperlipidaemia and lowering cholesterol level. It is within one of ordinary skill in the art to prescribe a cholesterol reducing composition for people has higher cholesterol. Thus, it is obvious to identify a subject in need of blood cholesterol lowering.
Regarding claim 2, since Mulet et al. teaches self-assembled structure prolongs the release of active niacin, the self-assembled structure is expected to prolongs the release of active atorvastatin  in the formulation comprising atorvastatin (only active in the formulation) for the same rational for claims 1, 9-11 and 17 in the above discussion.
Regarding claim 12, Mulet et al. teaches oral disintegrating tablet.
Regarding claim 18-19, Mulet et al. disclosing 5-15% Myverol (amphiphiic compound) and 1-10% of statin (page 16, line 1-5; page 17, line 1-5). When both Myverol (amphiphiic compound) and statin are 10%, the ratio is 1:1.
Regarding atorvastatin dose in claims 8 and 28, one of ordinary skill in the art to have daily dose of atorvastatin from 0.5mg to 30mg or 0.5mg to 7mg because this is optimization under prior art condition or through routing experimentation. MPEP 2144.05. Since Roth teaches determination of optimum dosages for a particular situation is within the skill of the art, Pfizer teaches 10mg daily for atorvastatin tablet, 
Regarding claims 27-28, prior arts buccal administration avoids first pass metabolism, required less than the typical amount of the active compound generally used in other formulations to achieve the therapeutic effect with less side effect, therefore, this method is particularly useful for patient with statin intolerant and adverse effect.
In light of the forgoing discussion, the Examiner concludes that the subject matter defined by the instant claims would have been obvious within the meaning of 35 USC 103.
From the teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by the references, especially in the absence of evidence to the contrary.

 Response to argument:
Applicants argue that Mulet fails to teach or suggest that a solid composition comprising a statin compound and an amphiphilic compound is capable of self-assembling into a liquid crystalline phase upon contact with a hydrophilic solvent; Mulet fails to demonstrate that a statin can be released from liquid crystalline structures 
In response to this argument: This is not persuasive. Mulet et al. teaches buccal formulation in the form of disintegrating tablet (solid dosage) comprising niacin, atorvastatin and glycerol monooelate, and glycerol monooelate is amphiphilic compound glycerol monooelate capable of self-assembling into a liquid crystalline phase upon contact with a hydrophilic solvent. Mulet et al. teaches this formulation for effectively lowering cholesterol, thus, both active niacin and atorvastatin are expected to be delivered and cross oral mucosa. As discussed in the above 103 rejection, under guidance from Mulet et al. teaching buccal formulation comprising glycerol monooelate, it is obvious for one of ordinary skill in the art to prepare atorvastatin (only active in the formulation) formulation in the form of sublingual or buccal tablet comprising glycerol monooelate and produce instant claimed invention with reasonable expectation of success. Therefore, the 103 rejection is still proper.

Applicants argue that there is no teaching about lowering cholesterol with 5 or 7 dyes since Liptor and Crestor starts to work within two weeks.
In response to this argument: This is not persuasive. As discussed in the above 103 rejections, since same patient is being administered the same active agent on the same composition by the same mode of administration in the same amount in both the 

MPEP 2141 III states: “The proper analysis is whether the claimed invention would have been obvious to one of ordinary skill in the art after consideration of all the facts.” Respectfully, after weighing all the evidence, the Examiner has reached a determination that the instant claims are not patentable in view of the preponderance of evidence and consideration of all the facts which is more convincing than the evidence which has been offered in opposition to it.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANFENG SONG, Ph.D. whose telephone number is (571)270-1978.  The examiner can normally be reached on M-F 8-5.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571)272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JIANFENG SONG/Primary Examiner, Art Unit 1613